Case 1:18-cr-20685-KMW Document 109 Entered on FLSD Docket 05/28/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-20685-cr-WILLIAMS/TORRES

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  GUSTAVO ADOLFO HERNANDEZ FRIERI
  FRIERI, et al.,

        Defendants.
  _____________________________________/

   DEFENDANT GUSTAVO ADOLFO HERNANDEZ FRIERI’S UNOPPOSED MOTION
          TO CLARIFY CONDITIONS OF ELECTRONIC MONITORING

         Defendant Gustavo Adolfo Hernandez Frieri (“Mr. Hernandez Frieri”), respectfully

  requests this Court, pursuant to Rule 47, Federal Rules of Criminal Procedure, to clarify the

  conditions of Mr. Hernandez Frieri’s home confinement and electronic monitoring ordered by

  Magistrate Judge Jacqueline Becerra on May 17, 2019 [D.E. 98]

         1.      On May 17, 2019, the Honorable Magistrate Judge Jacqueline Becerra conducted

  a bond hearing. As part of the conditions of release pending trial, Judge Becerra directed that

  Mr. Hernandez Frieri:

         (a)     execute a $1,500,000.00, 10% Cash Bond with a Nebbia condition.

         (b)     execute a $25,000,000.00, Personal Surety Bond, co-signed by his brother and his

  brother-in-law.

         (c)     surrender all passports and travel documents, including those belonging to his

  children.

         (d)     report to Pretrial Services as directed.
Case 1:18-cr-20685-KMW Document 109 Entered on FLSD Docket 05/28/2019 Page 2 of 3



         (e)      may not visit transportation establishments.

         (f)      may not encumber property, and the co-signors may not encumber assets or

  investments.

         (g)      be confined to his home and be placed on an electronic monitor.

         (f)      be permitted the following allowances: (i) medical needs or treatment, (ii) court

  appearances, and (iii) attorney visits or court ordered obligations.

         2.       Although the Court’s Bond Condition Order signed on May 21, 2019 (DE 102],

  provides Mr. Hernandez Frieri with home confinement allowances for (i) medical needs or

  treatment, (ii) court appearances, and (iii) attorney visits or court ordered obligations, Pretrial

  Services has limited Mr. Hernandez Frieri’s home confinement allowances to only court

  appearances, based upon a reading of the Court Minutes of the May 19, 2019 hearing. Pretrial

  Services urges the undersigned to clarify the terms of electronic monitoring with this Court, and

  until such clarification, will not allow Mr. Hernandez Frieri to leave his house except for court

  appearances.

         3.       Accordingly, Mr. Hernandez Frieri seeks to clarify the conditions of his home

  confinement and electronic monitoring – the condition Pretrial Services has interpreted as only

  providing Mr. Hernandez Frieri with the allowance to leave home confinement for court

  appearances. Specifically, we seek permission for Mr. Hernandez Frieri to be permitted to leave

  home confinement for the following reasons: (i) legal visits with his attorneys, including his

  attorneys at Carlton Fields, P.A., located at 100 S.E. 2nd Street, Miami, Florida; (ii) attending

  religious obligations; (iii) travel to and from courthouse buildings; (iv) medical and dental

  appointments.




                                                    2
Case 1:18-cr-20685-KMW Document 109 Entered on FLSD Docket 05/28/2019 Page 3 of 3



                                          CONCLUSION

            WHEREFORE it is respectfully requested that the Court grant the instant unopposed

  motion and order that the conditions of Mr. Hernandez Frieri’s home confinement and electronic

  monitoring be clarified as stated in paragraph three above.



                                    RULE 88.9 CERTIFICATE

            The undersigned has spoken with Assistant United States Attorney Michael Nadler who

  agrees with this motion and has no objection to the Court clarifying the conditions requested

  herein.

  Dated: May 28, 2019                              s/ Michael S. Pasano
                                                   Michael S. Pasano (475947)
                                                   Email: mpasano@carltonfields.com
                                                   David W.A. Chee (109659)
                                                   E-mail: dchee@carltonfields.com
                                                   CARLTON FIELDS
                                                   100 SE Second Street, Suite 4200
                                                   Miami, Florida 33131
                                                   Tel: 305-530-0050
                                                   Counsel for Defendant, Gustavo Adolfo
                                                   Hernandez Frieri




                                                  3
